DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim is viewed to depend on --claim 10-- instead of claim 1.
Claim 14 recites the limitation "the elastomer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim is viewed to depend on --claim 11-- instead of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rovison et al. (US 8,865,066; hereinafter “Rovison”) in view of Herdt et al. (US 2014/0134047; hereinafter “Herdt).
In regard to claims 1 and 5-7, Rovison discloses a method of sterilizing a material, the method comprising: a) providing a sterilizing composition comprising (i) peracetic acid and (ii) a stabilizer selected from the group consisting of an organic acid such as citric acid; b) contacting the sterilizing composition with a heating surface (see col. 1, lines 36-46 and col. 1, line 61 through col. 2, line 2) to produce a peracetic acid vapor, c) introducing the peracetic acid vapor into a hot gaseous stream; and d) contacting the peracetic acid vapor in the gaseous stream with the material to be sterilized.  See col. 2, lines 25-33.
Rovison is silent in regard to wherein the stabilizer is selected from the group consisting up oxalic acid, mesoxalic acid, malonic acid, succinic acid and tartronic acid, but does disclose that organic acid stabilizers produce less buildup of residue on heating surfaces.  See col. 1, lines 62-66. 
Herdt discloses antimicrobial peracid compositions which comprise hydrogen peroxide in combination with peracetic acid and acetic acid for use in aseptic packaging.  See paragraphs [0009] and [0121].  Herdt discloses that the composition can include stabilizing agents to prevent the premature oxidation of the active components of the composition, in other words, to increase shelf life.  Herdt teaches that such components include citric acid, oxalic acid and the like.  Herdt also teaches that di-carboxylates and their corresponding acids (HO2C(CH2)nCO2H), which necessarily include oxalic acid (n=0), malonic acid (n=1) and succinic acid (n=2), are suitable stabilizing agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the organic acid stabilizer compositions disclosed by Herdt for the stabilizer disclosed by Rovison with a reasonable expectation of success as all the stabilizing agents are organic acids known to function as stabilizers in the same manner as citric acid.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).The Supreme Court decided that a claim can be proved obvious merely by KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In regard to claims 2-4, Rovison discloses wherein the peracetic acid concentration is form about 15 to about 17 weight percent of the sterilizing composition; and the stabilizer concentration is between about 0.75 and about 1.5, about 0.9 to 1.25, and about 1 to 1.2 weight percent of the sterilizing composition which significantly overlap with the claimed ranges.  See col. 2, lines 58-63 and claim 2.  It is further noted that the instant specification does not disclose the criticality of the recited ranges.
In regard to claims 8-9, Rovison discloses wherein the peracetic acid concentration is less than about 10,000 ppm, which is both less than 100,000 ppm and 60,000 ppm.  See col. 3, lines 10-16.
In regard to claims 10-14, Rovison discloses wherein the materials which may be sterilized by the method include hard surfaces of metals, plastics, polymers and elastomers.  It is viewed that all the recited polymers and elastomers are included by the teaching of Rovison as no bounds to the recited groups were taught.  Further, it is noted that the claims 11-14 do not specify wherein the material need 
In regard to claims 15-19, Rovison discloses wherein the hot gaseous stream comprises sterile air, nitrogen, carbon dioxide, or a noble gas.  Rovison further discloses wherein the hot gaseous stream is heated to a temperature above about 250 C prior to the introduction of the peracetic acid and then cooled to a temperature of between about 80°C and about 120°C prior to the introduction of the peracetic acid, and wherein the temperature of the hot gaseous stream is at least about 5°C higher than the dew point of peracetic acid.  See col. 3, lines 17-29.
In regard to claims 20 and 21, Rovison discloses wherein the contact between the peracetic acid vapor and the material will vary according to the variables such as the concentration of the peracetic acid vapor, the particular contaminants to be sterilized, the concentration of the contaminants to be sterilized and the like.  See col. 3, lines 33-40.  Therefore, it would have been within the ambit of one of ordinary skill in the art to have discovered the optimum or workable range of contact time without creating any new or unexpected results.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regard to claim 22, Rovison discloses wherein the sterilizing composition further comprises one or more oxidants selected from the group consisting of chloroperbenzoic acid, perheptanoic acid, peroctanoic acid, perdecanoic acid, performic acid, percitric acid, perglycolic acid, perlactic acid and perbenzoic acid.  See col. 3, lines 4-9,
In regard to claim 23, Rovison discloses wherein the PAA is an aqueous equilibrium composition having a PAA:hydrogen peroxide:acetic acid weight ratio selected from the group consisting of 12-18:21-24:5-20; 15:6:10 (included in the previous range); 15:10:36; 5:23:10; and 3.5: 10: 15.  See col. 2, lines 42-49.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gomori (US 4,915,955) which explicitly discloses organic acid stabilizers for a disinfectant comprising hydrogen peroxide to include citric acid, succinic acid, malonic acid and oxalic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774